The transcript of the record in this case contains the indictment, the testimony of the witnesses, the instructions of the court and the verdict of the jury. It also contains the motion for a new trial and a motion in arrest of judgment. But the record nowhere shows that these motions were ever presented to or acted upon by the court, neither does it show that any judgment was ever rendered by the court in this case.
An appeal in a criminal case cannot be taken until after final judgment has been rendered against the defendant. For a full discussion of this question, see McLellon v. State,2 Okla. Crim. 633, 103 P. 876. This appeal must, therefore, be dismissed.
ARMSTRONG and DOYLE, JJ., concur. *Page 497